The judgment of the court was pronounced by
Rost, J.
This suit was brought to recover damages for the alleged breach of a contract to transfer real estate. The petition sets forth that, on the 18th July, 1845, a tract of land of six arpents front by forty in depth, lying in the rear of the plantations of the plaintiff and defendant, was sold at probate sale, and that the defendant had agreed with plaintiff to purchase the land in his own name, and, when the plaintiff was ready and willing, the defendant was to transfer and sell to him the land lying in the rear of his plantation, at the same price per arpent at Which the whole tract should be purchased; that the defendant did buy the land, but when called upon to comply with his contract refused to do' so, in consequence of which refusal the plaintiff alleges he has sustained the damages claimed. The defendant denied all the allegations of the petition, aud pleaded the prescription of one year in bar of the action. There was judgment as of non-suit, and the plaintiff appealed.
The contract alleged in the petition not having been reduced to writing, the plaintiff interrogated the defendant on oath in relation to it, under article 2255, C. C. The answers of the defendant, though perhaps not in all respects satisfactory, negative the contract alleged, and the plaintiff offered witnesses to disprove them and to substantiate his allegations. This testimony having been objected to and rejected, the plaintiff took a bill.of exceptions.
We are of opinion that the district judge did not err. When a party interrogated upon facts and articles in relation to a verbal contract to transfer real estate denies the contract, his answers cannot be contradicted by parol evidence; nor is parol evidence admissible to prove such a contract in an action of damages for a breach of it. Bach v. Hall, 3 La. 116. Bauduc v. Conrey, 10 Rob. 466. Breed v. Guay, 10 Rob. 35. Patterson v. Bloss et al., 4 La. 374.
The plaintiff having failed to make out his case, it is unnecessary to notice the plea of prescription. Judgment affirmed.